FILED
                           NOT FOR PUBLICATION                               JAN 07 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 11-50304

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00411-SVW-3

  v.
                                                 MEMORANDUM *
ANDRE WILLIAMSON,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                     Argued and Submitted December 3, 2012
                              Pasadena, California

Before: WARDLAW, BEA, and N.R. SMITH, Circuit Judges.

       Andre Williamson appeals the district court’s judgment of conviction

following the denial of his motion to withdraw his guilty plea. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       The district court erred by not personally advising Williamson on the record

of the rights he was relinquishing, and by not making sure that Williamson


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
understood the consequences of his guilty plea. The error was not cured by

Williamson’s statement that he had read and understood the plea agreement nor by

the prosecutor reading parts of the plea agreement into the record even though

those parts contained the admonitions required by Federal Rule of Criminal

Procedure 11. Cf. United States v. Ma, 290 F.3d 1002, 1005 (9th Cir. 2002);

United States v. Kennell, 15 F.3d 134, 136 (9th Cir. 1994). Nevertheless,

Williamson did not raise this error before the district court, and we find that on this

record the error did not amount to plain error. United States v. Vonn, 535 U.S. 55,

74 (2002). Williamson does not explain how the district court’s error prejudiced

his substantial rights. United States v. Jimenez-Dominguez, 296 F.3d 863, 867 (9th

Cir. 2002).

       Second, Williamson claims he was not able to enter a knowing and

voluntary plea due to his mental illness, the medication he was taking for his

mental illness, and his former recreational drug use. Williamson also claims the

district court applied the wrong legal standard because the district court evaluated

whether Williamson’s guilty plea was knowing and voluntary. A defendant may

withdraw a guilty plea if “the defendant can show a fair and just reason for

requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). We conclude, however,

that the district court applied the correct legal standard. It is true that “the ‘fair and


                                             2
just reason’ standard is simply more generous than the standard for determining

whether a plea is invalid.” United States v. Garcia, 401 F.3d 1008, 1012 (9th Cir.

2005). However, when the voluntariness of the plea is itself the only reason the

defendant gave for wanting to withdraw his guilty plea, it is not error for the

district court to focus on whether the plea was made knowingly and voluntarily.

See id.

      Further, the district court’s factual findings were not “illogical, implausible,

or without support in inferences that may be drawn from the record.” United

States v. Hinkson, 585 F.3d 1247, 1263 (9th Cir. 2009) (en banc), cert denied, 131

S. Ct. 2096 (2011). The only medical evidence regarding Williamson’s mental

state was from the prison’s psychiatrist and his intern, whose testimony supported

the court’s finding that Williamson was able to think clearly and that Williamson

knew the effect of his guilty plea. Williamson’s trial attorney also confirmed that

he understood the plea agreement, and that in over 60 hours of meetings with him,

she never observed him having trouble understanding the proceedings against him.

      Accordingly, the district court did not abuse its discretion in finding

Williamson did not present a fair and just reason for withdrawing his guilty plea.

      AFFIRMED.




                                           3